Wheeler, J.
The recognizance was conditioned, in substantial compliance with the State, (Hart. Dig. Art. 471,) for the appearance of the defendant “ at the next Term of the District Court,” &c., and the failure of the defendant to appear accordingly was a forfeiture of the recognizance. The judgment nisi was but a declaration of record of the forfeiture. It had no other effect than simply to ascertain the fact. It was not necessary, in taking the judgment nisi, to call the sureties. (The State v. Harrison, 4 Ala. R. 673.) Notice to them would be of no effect: and hence it was unnecessary to make the legal representative of the deceased surety a party before declaring the forfeiture. But it was necessary to make him a party before proceeding to final judgment; and this was done, and the opportunity afforded him of making his defence as fully as his principal could have done, or as he could have done, if made a party before the declaration of the forfeiture. There is no error in the judgment, and it is affirmed.
Judgment affirmed.